Order, Supreme Court, New York County (Paula Omansky, J.), entered on or about April 22, 1998, which denied petitioner’s application to deem his late notice of claim timely filed, unanimously affirmed, without costs.
The IAS Court properly denied petitioner’s application, since petitioner’s lengthy delay in serving his notice of claim was not solely attributable to his infancy and has prejudiced respondent’s ability to investigate the claim (see, Leonetti v Das, 256 AD2d 128). Although petitioner urges that respondent had timely actual knowledge of the facts constituting the medical malpractice claim and, accordingly, will suffer no prejudice if his late notice of claim is deemed timely, no medical records have been submitted by petitioner in support of that contention (see, supra). Concur — Sullivan, J. P., Rosenberger, Tom, Saxe and Buckley, JJ.